Appeal from a judgment of the county court of Vernon county entered January 14, 1941, admitting to probate an instrument claimed to be the last will and testament of Charles Gerlach, deceased.
Petition by James J. Bavetta for the probate of an instrument purporting to be the last will and testament of Charles Gerlach, deceased, was filed June 11, 1940.  Objections to the probate of the will were filed by Anna Spohn, Myrtle Zweifel, and Hazel Hutchens, next of kin of said Charles Gerlach.  From a judgment dated January 14, 1941, establishing said instrument as the last will and testament of Charles Gerlach, deceased, and admitting the same to probate, the contestants appeal.
The following opinion was filed November 4, 1941:
The members of the court are equally divided upon this appeal, Chief Justice ROSENBERRY, Mr. Justice FRITZ, and Mr. Justice WICKHEM being of the opinion that the judgment should be affirmed. Mr. Justice FOWLER, Mr. Justice MARTIN, and the writer are of the opinion that the judgment should be reversed.
Under the rule the judgment appealed from is affirmed.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, without costs, on January 13, 1942.